IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

GINA STEPHENSON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-209

REEMPLOYMENT
ASSISTANCE APPEALS
COMMISSION and DIOCESE
OF PENSACOLA-
TALLAHASSEE,

      Appellees.

_____________________________/

Opinion filed October 3, 2014.

An appeal from an order of the Reemployment Assistance Appeals Commission.

Gina Stephenson, pro se, Appellant.

Norman A. Blessing, General Counsel, and Amanda L. Neff, Executive Senior
Attorney, for Appellee Reemployment Assistance Appeals Commission.




PER CURIAM.

      AFFIRMED.

VAN NORTWICK, WETHERELL, and MAKAR, JJ., CONCUR.